Filed pursuant to Rule 497(e) File Nos. 811-22852, 333-189250 LOEB KING ALTERNATIVE STRATEGIES FUND a series of Loeb King Trust December 10, 2013 Supplement to the Summary Prospectus, Prospectus and Statement of Additional Information (“SAI”), each dated September 13, 2013 Effective immediately, Scott Williams no longer serves as a portfolio manager for the Loeb King Alternative Strategies Fund (the “Fund”). Please disregard all references to Mr. Williams in the Summary Prospectus, Prospectus and SAI. The Fund continues to be managed by Gideon King, Blaine Marder, Adam Weingarten and BrianAnderson, who have served as portfolio managers since its inception. Please retain this Supplement with the Summary Prospectus, Prospectus and SAI.
